STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 24, 2015
               Plaintiff-Appellee,

v                                                                    No. 322426
                                                                     Wayne Circuit Court
DOUGLAS TERRANCE TAYLOR,                                             LC No. 13-006406-FC

               Defendant-Appellant.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a bench trial, of second-degree
murder, MCL 750.317, and possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b. He was sentenced to 22 ½ to 40 years’ imprisonment for the second-
degree murder conviction and two years’ imprisonment for the felony-firearm conviction. We
affirm the convictions but remand for the trial court to establish a factual basis for the imposition
of $600 in court costs.

        On March 14, 2013, defendant shot Kenneth Watkins 13 times in the chest with a rifle.
Mumeen Shaheed, defendant’s cousin and an eyewitness to the shooting, testified he saw
defendant and Watkins talking and that defendant had a .40 caliber Glock handgun in a holster
on his waistband. Shaheed then started talking to Watkins. During that conversation, defendant
jumped up, walked toward Watkins, and angrily told Watkins to stop “messing” with him.
Shaheed testified that defendant then walked away. Shaheed suggested that Watkins leave with
him and began putting his shoes on. He said that when he looked back, defendant had gotten the
rifle he usually kept in his closet. He then heard and saw defendant shoot Watkins multiple
times. He testified that, at the time of the shooting, he did not see a gun in Watkins’s hands.
Shaheed testified that when defendant stopped shooting, he dropped his head and said “oh, my
God, what have I done?” Shaheed testified that he ran away because he feared he would be shot
next.

       Defendant testified that he shot Watkins in self-defense. He explained that Watkins had
come over unannounced, opened the door using unknown means, and sat down on a love seat
near defendant’s Glock. He testified that Watkins threatened to shoot him. He said that Watkins
then grabbed the Glock, so he grabbed his rifle that was leaning against the wall next to him and



                                                -1-
fired it when Watkins pointed the handgun at him.1 He testified that he fired because he was
honestly scared for his life.

       Defendant first argues that he was denied the effective assistance of counsel because his
defense attorney failed to secure an independent competency evaluation.2 We disagree.

        Criminal defendants have a constitutional right to effective assistance of counsel. United
States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L. Ed. 2d 657 (1984); People v Pubrat, 451
Mich. 589, 594; 548 NW2d 595 (1996). To establish ineffective assistance of counsel, a
defendant must show: (1) that counsel’s performance was deficient such that it “fell below an
objective standard of reasonableness and (2) but for counsel’s deficient performance, there is a
reasonable probability that the outcome would have been different.” People v Trakhtenberg, 493
Mich. 38, 51; 826 NW2d 136 (2012). Effective assistance of counsel is presumed. People v
Roscoe, 303 Mich. App. 633, 644; 846 NW2d 402 (2014). The defendant must overcome the
presumption that defense counsel’s challenged actions were trial strategy. Trakhtenberg, 493
Mich. at 52.

        Before trial, defendant underwent a competency evaluation, conducted at the forensic
center by licensed psychologist, Dr. Margo Gilbert.3 On September 18, 2013, Dr. Gilbert issued
a competency report that presumably concluded defendant was competent to stand trial.4 The
prosecutor and defense counsel stipulated to the report’s admission, and the court ordered that
defendant was competent to stand trial.5

       Defendant argues that the prosecution’s evidence showed he was behaving erratically the
night of the shooting and that defense counsel knew that Shaheed was going to testify that



1
 The Glock was swabbed for DNA. Subsequent testing was unable to exclude Watkins as a
potential donor.
2
  This issue is unpreserved because it was not raised in a motion for new trial or an evidentiary
hearing. See People v Sabin (On Second Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19
(2000). Accordingly, our review is limited to the record. Id. at 659.
3
  “On a showing that the defendant may be incompetent to stand trial, the court must order the
defendant to undergo an examination by a certified or licensed examiner of the center for
forensic psychiatry or other facility officially certified by the department of mental health to
perform examinations relating to the issue of competence to stand trial.” MCR 6.125(C)(1).
4
 A copy of the competency report is not included in the lower court record; however, based on
our review of the competency hearing transcript, it appears that the report found defendant
competent.
5
  There is a May 30, 2013 order appointing an independent expert to evaluate defendant’s
competency in the lower court record. However, on appeal neither of the parties address the
order, nor is there additional information in the record indicating whether the appointed
independent expert actually performed a competency evaluation in this case.


                                               -2-
defendant had been becoming increasingly paranoid over the years. Given that, he asserts that
defense counsel should have requested an independent competency hearing. However, there is
no evidence that the competency report the parties stipulated to was inaccurate or that the
evaluation was improper in any way. The evaluation was conducted by a licensed psychologist,
and the competency hearing transcripts suggest that defendant was interviewed multiple times.
Even if defense counsel had concerns regarding defendant’s mental health, defendant has
presented no evidence that defense counsel had reason to question the competency evaluation
conducted by Dr. Gilbert or its results. Accordingly, defendant cannot establish that defense
counsel’s performance fell below an objective standard of reasonableness. See Trakhtenberg,
493 Mich. at 51. Further, defendant provides no evidence that a second evaluation would have
produced a different result regarding his competency, and so defendant cannot show that, but for
defense counsel’s alleged error, a reasonable probability exists that the outcome would have been
different. See id.

        Defendant next argues that the evidence used by the trial court to convict defendant was
insufficient because the trial court summarily rejected his self-defense claim.6 He argues that the
court improperly relied on the number of gunshot wounds defendant inflicted upon Watkins to
reject defendant’s self-defense claim when the court should have assessed whether defendant
honestly and reasonably believed his life was in imminent danger when he shot Watkins.7

       MCL 780.972 provides that an individual not engaged in the commission of a crime may
use deadly force, with no duty to retreat, if that individual has an honest and reasonable belief
that such force is necessary to prevent imminent death or great bodily harm. MCL
780.972(1)(a); People v Conyer, 281 Mich. App. 526, 529-530; 762 NW2d 198 (2008). When a
defendant introduces evidence of self-defense “from which a jury could conclude that the
elements necessary to establish a prima facie defense of self-defense exist,” the prosecution must
prove beyond a reasonable doubt that the defendant did not act in self-defense. People v Dupree,
486 Mich. 693, 709-710; 788 NW2d 399 (2010). Here, defendant’s testimony was sufficient to



6
   Defendant does not argue that there was insufficient evidence to establish the elements of
second-degree murder and felony-firearm. Accordingly, we review this issue only to determine
if the trial court erred in rejecting defendant’s self-defense claim.
7
  This Court reviews claims of insufficient evidence de novo, and the evidence presented must be
viewed “in a light most favorable to the prosecution to determine whether the trial court could
have found that the essential elements of the crime were proved beyond a reasonable doubt.”
People v Sherman-Huffman, 241 Mich. App. 264, 265; 615 NW2d 776 (2000). This Court may
not set aside a trial court’s findings of fact unless they are clearly erroneous. People v Reese,
491 Mich. 127, 139; 815 NW2d 85 (2012). A trial court’s findings are clearly erroneous “if the
reviewing court is left with a definite and firm conviction that the trial court made a mistake.”
Id. (quotation marks omitted). In a bench trial, the court may state its findings on the record or in
a written opinion. MCR 6.403. Within its findings, “[t]he court must find the facts specially,
state separately its conclusions of law, and direct entry of the appropriate judgment.” MCR
6.403.


                                                -3-
establish a prima facie defense of self-defense, so, in order to reject it, the trial court sitting as the
finder of fact had to find that the prosecution proved beyond a reasonable doubt that defendant
did not act in self-defense.

       The trial court made its findings of fact on the record. In particular, the court credited
Shaheed’s testimony that (1) defendant had the Glock in a holster on his waistband, (2)
defendant left the room and returned with the rifle, and (3) that Shaheed never observed Watkins
with a gun in his hand. The trial court then stated that it found defendant’s self-defense claim
was “not credible,” reasoning that Watkins died from 13 gunshot wounds. The trial court’s
statement regarding the number of gunshot wounds, even if used by the court to evaluate
defendant’s self-defense claim, does not mean that the court failed to consider whether defendant
honestly and reasonably believed he was in imminent danger, as defendant suggests. Although
the court did not specifically list the elements of self-defense or explicitly address whether
defendant had an honest and reasonable belief, “[a] trial judge is presumed to know the law.”
People v Garfield, 166 Mich. App. 66, 79; 420 NW2d 124 (1988). “This Court will not interfere
with the trier of fact’s role of determining the weight of the evidence or the credibility of
witnesses.” People v Kanaan, 278 Mich. App. 594, 619; 751 NW2d 57 (2008). Here, the trial
court clearly indicated that it found Shaheed’s testimony more credible than defendant’s
testimony and concluded that defendant did not act in self-defense. Considering the facts found
by the trial court, we conclude that there was sufficient evidence to find beyond a reasonable
doubt that defendant did not act in self-defense.

        Finally, defendant argues that the assessment of $600 in court costs should be vacated
because the trial court had no statutory authority to impose the costs and the retroactive
application of the recently amended MCL 769.1k, violates the constitutional prohibition against
ex post facto laws.8

        In People v Cunningham, 496 Mich. 145, 147; 852 NW2d 118 (2014), our Supreme Court
held that MCL 769.1k(1)(b)(ii) only allowed courts to impose costs that were separately
authorized by statute. In response to Cunningham, the Legislature amended MCL 769.1k
effective October 17, 2014. 2014 PA 352. As amended, MCL 769.1k(1)(b)(iii) allows for the
imposition of court costs that are not independently authorized by the offense statute. See also
People v Konopka (On Remand), 309 Mich. App. 345, 357; ___ NW2d ___ (2015). In Konopka,
this Court thoroughly addressed and rejected a host of constitutional challenges to the
amendment of MCL 769.1k(1)(b), including the same alleged ex post facto violations being
claimed by defendant in the present case. Konopka, 309 Mich. App. at 360-376. We are bound
by Konopka, MCR 7.215(J)(1), and, accordingly, we affirm the trial court’s ruling that it had the


8
  Legal challenges to the imposition of costs under MCL 769.1k must be preserved at the time
the trial court assesses the costs. People v Jackson, 483 Mich. 271, 292 n 18; 769 NW2d 630
(2009). Because defendant failed to object when the court imposed the costs, this Court reviews
defendant’s challenge for plain error. People v Konopka (On Remand), 309 Mich. App. 345, 356;
___ NW2d ___ (2015). “Statutory interpretation presents a question of law that we review de
novo.” Id.


                                                   -4-
authority to impose court costs under MCL 769.1k(1)(b)(iii). Defendant’s ex post facto
arguments are unavailing under Konopka. However, consistent with Konopka, the amount of
costs assessed “must be reasonably related to the court’s actual costs involved in the particular
case.” Konopka, 309 Mich. App. at 376; see also MCL 769.1k(1)(b)(iii). As the court did not
state a basis for the amount of costs, we remand for it to do so and to assess costs consistent with
its findings.

        We affirm defendant’s convictions and the imposition of costs, but remand to the trial
court for an examination of the factual basis for the $600 in court costs that was imposed. We do
not retain jurisdiction.



                                                             /s/ Douglas B. Shapiro
                                                             /s/ Peter D. O’Connell
                                                             /s/ Elizabeth L. Gleicher




                                                -5-